O’Dwyer, J.
The affidavits upon which the attachment, was granted sufficiently state a cause of action. The affidavit of. the plaintiff shows that the defendant is indebted to the plaintiff in the sum. of $311.66 over and above all payments, counterclaims and set-offs, and plaintiff begs leave to refer to his complaint, which is made a part of his affidavit, and these with the affidavit of Henry D. Schutte, all read together, spell out a cause of action.
It is sufficient if the proof has a legal tendency to make out, in all its parts, a case for the issuing óf an attachment. - The' com.plaint states facts sufficient to constitute- a cause of action, and although based -upon information "and belief, the material allegations are sworn to by one of plaintiff’s assignors in this action in an affidavit attached to the papers Upon which the attachment was granted. ■
The order appealed from should be affirmed, with costs.
McCarthy and Cottlah, JJ., concur.
Order affirmed, with costs.